DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on March 10, 2022 is acknowledged.

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 10, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "The method of preparing a unit dose detergent product according to claim 1, wherein the colloidal particles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “colloidal particles” does not appear in claim 1.  The examiner suggests that claim 7 should depend from claim 2 to provide proper antecedent basis for the limitation “colloidal particles”.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Camire et al, US 2018/0216033.
Camire et al, US 2018/0216033, discloses a stable unit dose composition comprising water in an amount of 25% by weight, and a surfactant system containing a linear alkylbenzene sulfonate, an alcohol ethoxysulfate, a non-ionic surfactant, and a fatty acid (see abstract).  It is further taught by Camire et al that the surfactant system is present in an amount of 40-70% by weight (see paragraph 20), that the fatty acid is present in an amount of 1-15% by weight (see paragraph 35), that the composition further contains 0.5-5% by weight of a salt, such as magnesium salts (see paragraphs 16-17 and 20), that suitable alcohol ethoxysulfates contain a C8-22 alkyl group and 1-10 moles of ethylene oxide (see paragraphs 85-86), that suitable non-ionic surfactants include alkoxylated alcohols (see paragraphs 90-96), and that the composition additionally contains encapsulated perfumes (see paragraphs 128-130).  Camire et al further discloses that the unit dose composition is a pouch that is sealed in a water-soluble film (see paragraphs 144-153), and that the unit dose detergent composition is made by first mixing the components listed in Table 2 as a base, and then subsequently adding magnesium sulfate to the base detergent (see Example 4 and paragraphs 166-168), per the requirements of the instant invention.  Therefore, instant claims 1-7 are anticipated by Camire et al, US 2018/0216033.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed method of preparing a unit dose detergent product, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piorkowski et al, US 2021/0155883.
The applied reference has a common applicant and assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Piorkowski et al, US 2021/0155883, discloses an opacified detergent composition comprising 8-65% by weight of a surfactant system that includes an alcohol ethoxy sulfate having a C8-20 backbone that is ethoxylated with 1-10 moles of ethylene oxide, an alkoxylated alcohol nonionic surfactant, and a linear alkylbenzene sulfonate anionic surfactant, 5-90% by weight of water, 1-15% by weight of fatty acids, and 0.005-0.3% by weight of a magnesium cation (see abstract and paragraph 5).  It is further taught by Piorkowski et al that the magnesium cation is derived from magnesium chloride (see paragraph 51), that the detergent composition additionally contains encapsulated fragrances (see paragraph 57), that the detergent is formed by mixing the surfactants, water, fatty acid, and optional additives first, followed by adding the magnesium cation to the detergent (see paragraph 63), and that the detergent is in the form of a unit dose pack that includes a pouch made of a water-soluble film (see paragraphs 67-71), per the requirements of the instant invention.  Specifically, note Examples 1-3 and Tables 1-6.  Therefore, instant claims 1-7 are anticipated by Piorkowski et al, US 2021/0155883.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-21 of copending Application No. 16/947,209 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/947,209 claims a similar method of forming a detergent product comprising mixing 7-50% by weight of a surfactant system containing a linear alkylbenzene sulfonate, an alcohol ethoxy sulfate, and an alkoxylated alcohol nonionic surfactant, with 1-15% by weight of a fatty acid, 30% by weight of water, and 0.02-1% by weight of an encapsulated perfume, and thereafter adding 0.05-1% by weight of a magnesium cation, such as magnesium chloride (see claims 1-4 and 6-21 of copending Application No. 16/947,209), as required in the instant claims.  Therefore, instant claims 1-7 are an obvious formulation in view of claims 1-4 and 6-21 of copending Application No. 16/947,209.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/102,094 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/102,094 claims a similar method of forming a detergent product comprising mixing 7-35% by weight of a surfactant system containing a linear alkylbenzene sulfonate, an alcohol ethoxy sulfate, and an alkoxylated alcohol nonionic surfactant, with 1-15% by weight of a fatty acid, 5-85% by weight of water, and an encapsulated perfume, and thereafter adding 0.005-0.3% by weight of a magnesium cation, such as magnesium chloride, wherein the detergent product is contained in a unit dose (see claims 1-20 of copending Application No. 17/102,094), as required in the instant claims.  Therefore, instant claims 1-7 are an obvious formulation in view of claims 1-20 of copending Application No. 17/102,094.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 4, 2022